Writ of error brings for review judgment of conviction of the offense of larceny of hogs.
The sole question presented is whether or not the evidence was sufficient to support the judgment.
We have carefully examined the evidence and find that it presents a case where a jury might have reached a verdict either of guilty or not guilty. The jury did reach a verdict of guilty and the trial court approved that verdict by denying motion for a new trial.
We canot say that there is not sufficient competent evidence in the record which, if believed by the jury, would support its verdict of guilty.
On examination of the entire record, we find no reversible error and, therefore, the judgment is affirmed. *Page 206 
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.